UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7057


GREGORY PALMORE,

                  Plaintiff - Appellant,

             v.

WALMART, White Horse Road, Greenville, South Carolina,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     G. Ross Anderson, Jr., Senior
District Judge. (9:08-cv-02484-GRA)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Palmore, Appellant Pro Se. Kurt M. Rozelsky, SMITH MOORE
LEATHERWOOD, LLP, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory         Palmore   appeals      the      district      court’s       order

denying relief on his complaint.                       The district court referred

this       case     to     a    magistrate       judge        pursuant      to    28      U.S.C.

§ 636(b)(1)(B) (2006).                 The magistrate judge recommended that

relief be denied and advised Palmore that failure to file timely

objections to this recommendation could waive appellate review

of     a    district       court      order    based      upon      the     recommendation.

Despite this warning, Palmore failed to object specifically to

the magistrate judge’s recommendation.

               The       timely       filing     of    specific        objections         to    a

magistrate          judge’s      recommendation        is      necessary         to     preserve

appellate review of the substance of that recommendation when

the        parties       have     been     warned        of     the       consequences         of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.       1985);    see       also   Thomas     v.   Arn,      474    U.S.      140     (1985).

Palmore has waived appellate review by failing to timely file

specific objections after receiving proper notice.                               Accordingly,

we affirm the judgment of the district court.

               We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials

before       the    court      and    argument     would      not     aid   the       decisional

process.

                                                                                        AFFIRMED

                                               2